Case 2:17-cr-20053-SJM-MKM ECF No. 404, PageID.3463 Filed 05/03/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                                 Case No. 2:17-cr-20053-1
                    Plaintiff,
                                                 HONORABLE STEPHEN J. MURPHY, III
 v.

 CHERYL CHEATHAM,

                    Defendant.
                                         /

                  OPINION AND ORDER DENYING
      DEFENDANT'S MOTION FOR COMPASSIONATE RELEASE [398]

      Defendant Cheryl Cheatham moved for compassionate release under the First

Step Act, 18 U.S.C. § 3582(c)(1)(A). ECF 398. In a form motion, Defendant argued

that the Court should reduce her sentence because she has serious medical

conditions, is over 65 years old, and is "experiencing a serious deterioration in

physical or mental health because of the aging process." Id. at 2974. Defendant argues

that she has osteoarthritis, schizophrenia, bipolar disorder, lumbar spinal issues, and

COPD asthma with emphysema, and that she has already had, and recovered from,

COVID-19. Id. at 2976.

      The Government responded that Defendant's COVID-19 fears do not warrant

a sentence reduction as an "extraordinary and compelling reason" under the First

Step Act. ECF 402, PgID 3003–13. After all, as of April 30, 2021, Defendant is fully

vaccinated from COVID-19. Id. at 3009. Additionally, Defendant was diagnosed with,

and fully recovered from, COVID-19. Id. at 3007–08; ECF 403, PgID 3026–31 (under



                                             1
Case 2:17-cr-20053-SJM-MKM ECF No. 404, PageID.3464 Filed 05/03/21 Page 2 of 5




seal). Based on those two factors, the Court will deny the compassionate release

motion.

         Under the First Step Act's compassionate release provision, the Court may

modify Defendant's sentence only if: (1) she has exhausted all administrative

remedies, or (2) thirty days have passed since the warden received Defendant's

request for the BOP to bring a motion on her behalf. 18 U.S.C. § 3582(c)(1)(A). The

exhaustion condition is "mandatory." United States v. Alam, 960 F.3d 831, 833–34

(6th Cir. 2020) (alteration in original) (quoting § 3582(c)(1)(A)). Because Defendant

has exhausted her request for compassionate release based on her health, ECF 402-

3, PgID 3023, she must satisfy "three substantive requirements" for the Court to

grant compassionate release. United States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir.

2020).

         First, the Court must "find[] that . . . extraordinary and compelling reasons

warrant such a reduction." Id. at 1003 (quoting § 3582(c)(1)(A)(i)). Second, the Court

must "find that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission." Id. at 1005 (quoting § 3582(c)(1)(A)

(alterations omitted)); but see United States v. Hampton, 985 F.3d 530, 532 (6th Cir.

2021) (explaining that district courts "may now 'skip step two'" because there is no

applicable policy statement) (quoting United States v. Jones, 980 F.3d 1098, 1111 (6th

Cir. 2020)). And third, the Court must consider the applicable § 3553(a) sentencing

factors. Ruffin, 978 F.3d at 1005 (quoting § 3582(c)(1)(A)).




                                           2
Case 2:17-cr-20053-SJM-MKM ECF No. 404, PageID.3465 Filed 05/03/21 Page 3 of 5




      For the first requirement, Defendant must show that "extraordinary and

compelling reasons" warrant a reduction in sentence. § 3582(c)(1)(A)(i). "[D]istrict

courts have discretion to define 'extraordinary and compelling' on their own

initiative." United States v. Elias, 984 F.3d 516, 519–20 (6th Cir. 2021) (citing Jones,

980 F.3d at 1111; Ruffin, 978 F.3d at 1007).

      "Several cases in the Eastern District of Michigan have adopted textual

analyses to determine what reasons are 'extraordinary and compelling.'" United

States v. Powell, No. 2:12-cr-20052-2, 2021 WL 613233, at *2 (E.D. Mich. Feb. 17,

2021) (Murphy, J.) (collecting cases). An "extraordinary and compelling reason" for

compassionate release is one that is "beyond what is common, and the forcefulness of

the evidence tends to convince the Court to release the inmate." Id. (internal

quotation marks and quotations omitted). "Put another way, an extraordinary and

compelling reason is one that is beyond what is usual, customary, regular, or common,

and is so great that irreparable harm or injustice would result if the relief is not

granted." Id. (cleaned up).

      But Defendant's claim about health complications from COVID-19 are not

extraordinary and compelling for two reasons. First Defendant's concern of COVID-

19 reinfection is overblown. The existing scientific consensus does not support

Defendant's COVID-19 concerns. Research from the National Institutes of Health

("NIH") has explained that ninety-five percent of individuals who recover from

COVID-19 have up to eight months immunity to the virus. See Lasting Immunity

Found After Recovery From COVID-19, NIH, (Jan. 26, 2021), https://bit.ly/3gMF0vA,



                                           3
Case 2:17-cr-20053-SJM-MKM ECF No. 404, PageID.3466 Filed 05/03/21 Page 4 of 5




[https://perma.cc/M8CF-975E]. Other courts in the Eastern District of Michigan have

reviewed the scientific literature and found that the extremely low COVID-19

reinfection risk is not an extraordinary and compelling reason under the First Step

Act. See United States v. Mungarro, No. 07-20076, 2020 WL 6557972, at *3 (E.D.

Mich. Nov. 19, 2020); United States v. Lawrence, No. 17-20259, 2020 WL 5944463, at

*2 (E.D. Mich. Oct. 7, 2020) (collecting cases).

      Second, Defendant is fully vaccinated from the COVID-19 virus because she

has received both Moderna vaccine shots. ECF 402, PgID 3009, ECF 402-4. "[T]he

Moderna vaccine is exceptionally safe and effective, preventing 94.1% of infections in

clinical trials." United States v. Smith, No. 17-cr-20753, 2021 WL 364636, at *2 (E.D.

Mich. Feb. 3, 2021). Because Defendant is vaccinated against COVID-19, her

"susceptibility to the disease is [not] 'extraordinary and compelling' for purposes of

§ 3582(c)(1)(A)." Id. "Indeed, Courts in the Eastern District of Michigan routinely

refuse to find that a fully vaccinated prisoner has an extraordinary and compelling

reason for release because of their fear of contracting COVID-19." United States v.

Collier, 15-cr-20774-1, 2021 WL 1560079, at *2 (E.D. Mich. Apr. 21, 2021) (Murphy,

J.) (collecting cases). On these bases, the Court will deny the compassionate release

motion because Defendant has not shown that there are any extraordinary and

compelling reasons for release.




                                           4
Case 2:17-cr-20053-SJM-MKM ECF No. 404, PageID.3467 Filed 05/03/21 Page 5 of 5




      WHEREFORE, it is hereby ORDERED that Defendant's motion to reduce

sentence [398] is DENIED.

      SO ORDERED.

                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: May 3, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 3, 2021, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         5
